     Case: 1:19-cv-06415 Document #: 31 Filed: 02/20/20 Page 1 of 1 PageID #:548

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Aaron McClenon
                             Plaintiff,
v.                                                 Case No.: 1:19−cv−06415
                                                   Honorable Mary M. Rowland
Postmates Inc.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 20, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: Petitioners' motion for
leave to file supplemental authority in support of their motion to compel arbitration [29] is
granted. Petitioners shall file the supplemental authority as a separate entry on the docket.
No appearance necessary on 2/25/20. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
